 JET SPRAY CORP.Jet Spray Corporation and International Union,United Automobile, Aerospace & AgriculturalImplement Workers of America, UAW and JetSpray Employees' Committee, a/k/a Jet SprayEmployees' Association, Party to the Contract.Cases 1-CA-19872, 1-CA-19896, I-CA-20206, 1-CA-20465, and 1-CA-204919 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 21 December 1983 Administrative LawJudge Claude R. Wolfe issued the attached deci-sion. The General Counsel and the Charging Partyfiled exceptions and supporting briefs,' the Re-spondent filed cross-exceptions, a supporting brief,and a brief in opposition to the exceptions,2andthe Association, Party to the Contract, filed an an-swering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.We agree with the judge that the Respondentviolated Section 8(a)(2) and (1) by dominating theJet Spray Employees' Committee and further vio-lated Section 8(a)(2) and (1) by recognizing, bar-gaining with, and executing a collective-bargainingagreement with the Jet Spray Employees' Associa-tion at a time when a valid petition for representa-tion filed by another labor organization was pend-ing before the Board. We find, however, contraryto the judge, that the Jet Spray Employees' Asso-ciation was a mere continuance of the dominatedJet Spray Employees' Committee and that the Re-spondent dominated the Jet Spray Employees' As-sociation in further violation of Section 8(a)(2) and(1). A brief recapitulation of the critical events re-veals the following.In early 19823 shortly after the Respondent relo-cated to its present facility, the Auto Workers (thei In his decision the judge inadvertently stated that Thomas Waldstein,Esq., appeared as counsel for the Party to the Contract when in fact heappeared as counsel for the Charging Party.2 The Respondent contends that the Board should reject the exceptionsof the General Counsel and the Charging Party because they fail to meetthe requirements of specificity set forth in Sec. 102.46(b) of the Board'sRules and Regulations. Although the exceptions do not comply in all re-spects with the requirements of the rule, they sufficiently designate thosefindings of the judge claimed to be erroneous and therefore we shall con-sider them. Giddings d Lewis, Inc., 240 NLRB 441 (1979).3 All dates are in 1982 unless noted otherwise.Union) commenced union organizational activitiesamong the Respondent's employees. In late Aprilthe Respondent's president, Leonard Jacobs, dis-cussed with legal counsel Charles Mahoney thelikelihood of unionization if the Respondent did notremedy certain existing problems. Shortly thereaf-ter, on 23 April, Jacobs notified the employees thatthe Respondent had arranged for the employeesand management to discuss and attempt to solveunspecified "problems" caused by the relocation.4Later that day the Respondent's personnel manag-er, Elaine Clement, instructed its supervisors thatthe employees in certain departments were toselect two "representatives" to attend an employee-management meeting and that a total of 20 employ-ee representatives were to be selected. Pursuant tothese instructions the employees then met on com-pany premises and selected representatives.On 28 April the employee representatives,known as the Jet Spray Employees' Committee(the Committee), met with the Respondent's repre-sentatives, including Company President Jacobsand legal counsel Mahoney, during working timein the plant's conference room.5The Committeevoiced several concerns regarding working condi-tions. In response Mahoney and Jacobs advised theCommittee that the Respondent would look intothese concerns and take steps to remedy them.6Mahoney also told the Committee that, while em-ployees had the right to organize and could chooserepresentatives either through the Union orthrough the Committee, if employees selected theUnion there was a consequence to pay and the Re-spondent would deal with that later through longcourt battles. 7 Thereafter, on 4 May, SupervisorJohn Doolan asked two employees if they had at-tended a meeting of the Union the previous night,if there was a large turnout, and what took place.8·No exceptions were filed to the judge's finding that Jacobs' notice tothe employees 23 April was motivated by the Union's organizational ef-forts.6 A meeting between the management and employee representativesoriginally scheduled by the Respondent for 26 April was postponed atthe initiation of the employee representatives because they feared retalia-tion from a management vice president if they expressed their concernsabout working conditions.e No exceptions were filed to the judge's findings that the Respondentsolicited the employees' grievances and then remedied those grievancesbecause it feared union organization and wanted "to nip it in the bud"and that the Respondent violated Sec. 8(aXl) by soliciting, promising toremedy, and remedying grievances for the purpose of discouraging sup-port for the Union.I No exceptions were filed to the judge's finding that the Respondentviolated Sec. 8(aXl) by threatening its employees with extended litigationand other consequences if they selected the Union as their representative.8 No exceptions were filed to the judge's finding that by this conductthe Respondent coercively interrogated employees in violation of Sec.8(aX I).271 NLRB No. 32127 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn 5 May Company President Jacobs issued amemorandum to employees setting forth new re-strictions on discussion by employees of nonworkmatters on company time.9Also on 5 May Ma-honey stated to the Committee that "you realizeyou were formed to present the [employees'] prob-lems," and he invited the Committee to take the"next step" by participating in the solution of thoseproblems if such an effort was supported by theemployees. The Committee then requested and re-ceived permission from the Respondent to meetwith the employees in their respective departments.It is undisputed that at all relevant times theCommittee had no formal structure, collected nofees or dues from the employees, and met only onthe Respondent's premises.On 6 May Jacobs distributed a memorandum tothe employees urging them to support the Commit-tee and indicating that the Respondent was pre-pared to work closely with the Committee con-cerning working conditions if the employees werecommitted to these efforts. After the employeeswere polled on company time and voted to contin-ue dealing with the Respondent through the Com-mittee, the Committee informed Jacobs that theRespondent had 30 days to make an effort toremedy the employees' complaints or they wouldturn to an outside union.10Throughout May and June the Committee andthe Respondent continued to meet and discussworking conditions. On 14 May Supervisor RogerMessier asked an employee if he knew who hadcontacted and who was involved with theUnion." Thereafter, on 18 May, legal counsel Ma-honey informed the Committee that union solicita-tion in the plant at any time or on company prop-erty would not be tolerated and that violators ofthis policy would be terminated.12On 4 JuneJacobs announced to employees the implementationof various new working conditions effective I July.On 9 Julyl3 the Regional Director for Region 1issued the instant complaint in Cases I-CA-198729 In the absence of exceptions we adopt pro forms the judge's findingthat Jacobs' 5 May memorandum violated Sec. 8(aXI) of the Act.'0 No exceptions were filed to the judge's finding that the 6 May pollfailed to meet the standards for employer polling set forth in StruksnesConstruction Co., 165 NLRB 1062 (1967), and therefore violated Sec.8(aXi)." No exceptions were filed to the judge's finding that by this conductthe Respondent coercively interrogated an employee in violation of Sec.8(aXI).I1 No exceptions were filed to the judge's finding that Mahoney'sstatements violated Sec. 8(aXl). As noted by the judge the no-solicitationrule set forth by Mahoney on 18 May is unlawful under the standard ofEssex International, 211 NLRB 749 (1974), which the Board returned toin Our Way, Inc., 268 NLRB 394 (1983) (Member Zimmerman dissentingwith respect to the overruling of T.R.W Bearings), overruling T.R.W.Bearings, 257 NLRB 442 (1981).Is The judge found that the Respondent violated Sec. 8(aXl) when on9 July on a cruise boat at the Respondent's annual summer party Jacobsand l-CA-19896 naming the Committee as a Partyin Interest and alleging numerous violations of Sec-tion 8(a)(2) and (1) as well as seeking the disestab-lishment of the Committee.On 6 August Jacobs informed the employees thatthe Respondent had decided to conduct a poll todetermine the employees' desire for representation.The polling was conducted 12 August. A total of124 votes were cast for the Committee, 66 for theUnion, 22 for no employee organization, and therewas I abstention. As found by the judge the Re-spondent conducted the poll because of the issu-ance of the 9 July complaint.14Within a few days of the 12 August poll mem-bers of the Committee hired private counsel. 5 Byletter of 17 August counsel retained by members ofthe Committee made a demand for recognition tothe Respondent on behalf of an organization re-ferred to in the letter as the Jet Spray Employees'Association (the Association). The 17 August letternoted that the Respondent had committed itself torespect the results of the 12 August poll and thaton the basis of that vote the Association represent-ed the Respondent's employees. By letter of 24August attorney Mark Peters responded on behalfof the Respondent that "I understand that the JetSpray Employees Association is the organizationotherwise known as the Jet Spray EmployeesCommittee. Because the Association, under thename of the Committee, has been shown by thepoll to have the support of a majority of the em-stated to employee William Mullins that he knew Mullins was heavily in-volved with the Union. In agreement with the Respondent we find thatthis statement did not violate the Act. Thus, Mullins was an open unionadherent who campaigned openly for the Union on company premisesand the conversation with Jacobs in which this statement was made oc-curred during an informal encounter at a social occasion. In these cir-cumstances we find that Jacobs' acknowledgement of Mullins' openunion activities did not unlawfully create the impression that Mullins' ac-tivities were under surveillance. Owes-Illinoir, 265 NLRB 931 (1982). Weshall therefore dismiss the allegation in the complaint that the Respond-ent unlawfully created an impression that employee union activities wereunder surveillance. Member Zimmerman would find for the reasons setforth by the judge that Jacobs statements to Mullins created an unlawfulimpression of surveillance.In the absence of exceptions we adopt pro forma the judge's findingsthat on 9 July the Respondent violated Sec. 8(aX1) by soliciting Mullinsto abandon his union activity and by promising benefits conditioned onthe cessation of union activity.14 Contrary to Jacobs' assertions to employees 6 August that the pollwas motivated by competing claims for representation by the Committeeand the Union there is no evidence that the Union made a recognitionaldemand until 10 August, I day before the Union's filing of a representa-tion petition with the Board. Further, there is no evidence that the Com-mittee made a demand for recognition as of 6 August.No exceptions were filed to the judge's finding that the 12 August pollviolated Sec. 8(aX1).ts According to the testimony of employee Michael Regan, the Re-spondent's legal counsel Mahoney stated to the Committee 5 August that"[y]ou as a committee can act just like a union; and we'll treat you justlike a union. You can go get your own lawyers." While Mahoney testi-fied that he never at any time offered legal advice to the Committee orits members he did not deny the foregoing comments attributed to himby Regan.128 JET SPRAY CORP.ployees who were eligible to cast ballots in thatpoll, the Corporation does agree to recognize theAssociation as the exclusive collective bargainingagent for these employees." Concurrent with thisexchange of letters the organization known as theAssociation elected four officers,16drafted a con-stitution, registered with the United States Depart-ment of Labor as a labor organization, and begansecuring signed membership cards and dues author-izations from the Respondent's employees.At a membership meeting of the Associationheld 17 November the Association passed a motion"to confirm the fact that the Committee no longerexists as it once was, and that we are now onebody, the Jet Spray Employees Association." On23 November the Respondent and the Associationcommenced bargaining negotiations and thereafterreached agreement on a collective-bargainingagreement effective I January 1983.Based on the foregoing we agree with the judgethat the Committee was a dominated labor organi-zation from its inception inasmuch as the Commit-tee was formed not at the initiation of the employ-ees but at the sole direction of the Respondent, theRespondent and not the employees determined thenumber of representatives and their method of se-lection, the Committee had no formal structure orindependent means of support, the Committee con-ducted its meetings at the pleasure of the Respond-ent on company time and property, and the Com-mittee continued to exist at all times as part of theRespondent's campaign to undermine through un-lawful means the independent organizing efforts ofanother labor organization.The Respondent contends that the impetus forthe continuation of the Committee, if not its incep-tion, came from the employees and not from theRespondent. We find no merit in this contention.Thus, the record reveals that soon after learning ofthe Union's organizational campaign the Respond-ent's president, Jacobs, formed the Committee andin direct response to the Union's campaign inter-fered with the employees' statutory right to selector reject a bargaining representative free from co-ercion by soliciting grievances, promising toremedy grievances, and thereafter remedyinggrievances. In further response to the Union's cam-paign the Respondent threatened employees withextended litigation and other reprisals if they se-lected the Union and engaged in numerous otherconcurrent unfair labor practices directed at theUnion's supporters while continuing to deal with3s Barry Carr was elected president of the Association. It is undisputedthat Carr was the leading spokesperson and informal chairman on behalfof the Committee. The Committee's informal secretary was PamelaYukna. Yukna was elected the Association's recording secretary.the Committee. In these circumstances in whichthe employees were confronted with the alternativeof, on the one hand, receiving the benefits of thefavored Committee formed by the Respondent or,on the other hand, receiving reprisals for support-ing the Union, it is not surprising that employeescontinued to participate in the Committee. In thiscontext such participation does not establish thatthe impetus for the Committee's continued exist-ence rested with the uncoerced desires of the em-ployees. Further, in view of the absence of aformal structure or any independent means of sup-port, as well as the holding of its meetings on com-pany time and property and the circumstances sur-rounding its creation, we find no merit in the Re-spondent's contention that the Committee "func-tioned wholly independent of management" afterits creation. Accordingly, we conclude that the Re-spondent dominated the Committee in violation ofSection 8(a)(2) and (1) and that a disestablishmentremedy is warranted. Kurz-Kasch, Inc., 239 NLRB1044, 1048 (1978); Sound Technology Research, 221NLRB 496 (1975).17Under the circumstances of this case we furtherfind that the Association is a mere continuance ofthe Committee and is also a dominated labor orga-nization whose disestablishment is warranted.The record demonstrates that within a few daysof the 12 August poll won by the Committee theorganization known as the Association emerged inthe Committee's place. The exchange of letters be-tween the Respondent and newly retained counselfor the Association reveals conclusively that theparties themselves considered the Committee andthe Association to be one and the same organiza-tion. Thus, the Association claimed majority statuson the basis of an unlawful poll won not by the As-sociation but rather by the Committee. Indeed, onthe date of the poll the Association did not evenpurport to exist. In response to the Association'sdemand for recognition on the basis of the pollwon by the Committee the Respondent grantedrecognition because the Association "under thename of the Committee" had attained majoritystatus." Because the Committee was purely a creation of the Respondent,was not formed at the initiation of the employees, and continued to existas part of the Respondent's campaign to undermine the Union throughunlawful means, we find this case factually distinguishable from, andtherefore find it unnecessary to rely on, Northeastern University, 235NLRB 858 (1978), enfd. in part, enf. denied in part 601 F.2d 1208 (IstCir. 1979), in which employees and not the employer were the impetusbehind the formation of the labor organization involved. See also SpiegelTrucking Co., 225 NLRB 178 (1976), in which an employer's direction toemployees to form a union accompanied only by the suggestion to retainan attorney and a promise to negotiate was found insufficient to establishemployer domination.129 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition to the absence of a hiatus betweenthe disappearance of the Committee and the emer-gence of the Association and the virtual admissionof continuity among these labor organizations asdemonstrated by the exchange of recognition let-ters between the Association and the Respondenton 17 and 24 August, we also note that employeesBarry Carr and Pamela Yukna, leading spokesper-sons of the Committee, also served as leading offi-cials of the Association. That the Association is amere continuation of the Committee is further dem-onstrated by the dissolution motion of 17 Novem-ber at a membership meeting of the Association, inwhich the Association determined that the Com-mittee "no longer exists as it once was" and de-creed that "we are now one body, the Jet SprayEmployees Association." In these circumstanceswe find that the judge erred in finding that theCommittee "effectively ceased to exist" prior tothe Respondent's 24 August recognition of the As-sociation and further erred in finding that an entire-ly new and independent labor organizationemerged to represent the Respondent's employees.For many years the Board has applied a rule ofreason that, where, as here, there exists substantialcontinuity between the purported disappearance ofa dominated labor organization, and the emergenceof an ostensibly independent labor organization, theparty responsible for the domination must at mini-mum affirmatively assure employees freedom fromfurther employer involvement in the decision tochoose or reject representation. In the absence ofsuch assurances the Board and the courts havefound that employees likely will conclude that thenewly emerging organization will enjoy the samedominating favor and support enjoyed by the pre-vious organization and therefore the newly emerg-ing organization is deemed to inherit the dominatedstatus of the previous organization.'a As noted byJudge Hand: 19[W]here an unaffiliated union seems to the em-ployees at large to have evolved out of an ear-lier joint organization of employer and em-ployees, the Board may take it as datum, in theabsence of satisfactory evidence to the con-trary, that the employees will suppose that thecompany approves the new, as it did the old,and that their choice is for that reason not asfree as the statute demands.Here the Respondent not only offered no suchassurances but instead demonstrated clearly to em-Is See Huberta Coal Co., 168 NLRB 122, 123 (1967), and cases cited."g Westinghouse Electric d Mfg. Co. v. NLRB, 112 F.2d 657, 660 (2dCir. 1940), enfg. in pertinent part 18 NLRB 300 (1939), affd. 312 U.S. 660(1941). See also NLRB v. Southern Bell Telephone Co., 319 U.S. 50 (1943).ployees that it considered the Committee and theAssociation to be one and the same organizationand that the latter would enjoy the fruits of the un-lawful poll won by the former. In these circum-stances we find that the Association is a continu-ance of the Committee and that it shares the sameinfirmities as the dominated Committee. Althoughwe recognize fully that on the retention of privatecounsel the Association, unlike the Committee,drafted a constitution, elected officers, securedsigned membership cards and dues authorizations,and formally registered as a labor organization, it isour view that to find such factors dispositive in thecircumstances of this case is to exalt form over sub-stance. Notwithstanding these formalities the essen-tial fact remains that the parties rightfully consid-ered the dominated Committee and the Associationto be one and the same. The transfer of the Re-spondent's favor from one to the other withouthiatus or assurances of independence thereforemerely heightened the perception that the creationand continued existence of both the Associationand the Committee were attributable to the effortsof the Respondent. Accordingly, we conclude thatthe formalities of structure that ordinarily wouldtend to support a finding of independence are out-weighed in the circumstances of this case by thosefactors tending to demonstrate that both the Com-mittee and its continuance, the Association, weredominated labor organizations. We therefore findthat the Respondent dominated the Association inviolation of Section 8(a)(2) and (1) and we shallmodify the judge's Order by ordering the disestab-lishment of the Association.20ORDERThe National Labor Relations Board orders thatthe Respondent, Jet Spray Corporation, Norwood,Massachusetts, its officers, agents, successors, andassigns, shall1. Cease and desist from(a) Forming, dominating, or interfering with theadministration of the Jet Spray Employees' Asso-ciation and the Jet Spray Employees' Committee,or with the formation or administration of anyother labor organization of its employees, and con-tributing support to the Association and the Com-mittee or to any other organization of its employ-ees.(b) Recognizing or in any manner dealing withthe Association and the Committee, or any reorga-nization or successor thereof, as a representative ofSo Of course nothing in our Order should be construed as limiting theright of the Respondent's employees in the future to select either an inde-pendent or an affiliated labor organization to represent them if they sodesire.130 JET SPRAY CORP.any of its employees for the purpose of dealingwith Jet Spray Corporation concerning grievances,labor disputes, wages, rates of pay, hours of em-ployment, or other conditions of work.(c) Assisting or contributing support to Jet SprayEmployees' Association by recognizing or bargain-ing with that labor organization as the exclusiverepresentative of its employees for the purpose ofcollective bargaining.(d) Maintaining or giving any force or effect tothe collective-bargaining agreement between theRespondent and the Association effective I January1983, or any extension or modification thereof; pro-vided, however, that nothing in this Order shall au-thorize or require the withdrawal or elimination ofany wage increase or other benefits, terms, andconditions of employment that may have been es-tablished pursuant to the performance of that con-tract.(e) Withholding from the pay of any of its em-ployees union dues or other union fees or assess-ments that have been deducted on account of anyobligation of membership in Jet Spray Employees'Association, and paying to the Association anydues, fees, or assessments that have been deductedfrom the pay of its employees.(f) Directly or indirectly polling its employeesregarding their preference of collective-bargainingagents.(g) Promulgating, implementing, or enforcingoverly broad solicitation rules, or threatening em-ployees with warnings or discharge for violationsof those rules.(h) Threatening employees with extended litiga-tion or other reprisals if they select a union as theircollective-bargaining representative.(i) Soliciting, promising to remedy, or remedyingemployee grievances in order to induce its employ-ees to refrain from supporting the UAW or anyother labor organization.(j) Coercively interrogating its employees re-garding their union activities or those of others.(k) Soliciting employees to abandon union activi-ty.(1) Promising benefits to employees conditionedon the cessation of union activity.(m) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action necessaryto effectuate the purposes and policies of the Act.(a) Withdraw and withhold all recognition fromJet Spray Employees' Association as the represent-ative of its employees for the purpose of collectivebargaining and completely disestablish the JetSpray Employees' Association as such representa-tive.(b) Reimburse all former and present employeesfor all initiation fees, dues, assessments, and othermoneys, if any, paid by or withheld from them inthe manner provided in the remedy section of theadministrative law judge's decision.(c) Withdraw all recognition from the Jet SprayEmployees' Committee as a representative of anyof its employees for the purpose of collective bar-gaining and completely disestablish the Jet SprayEmployees' Committee as such representative.(d) Withdraw the solicitation rules announced byLeonard J. Jacobs 5 May 1982 and by Charles F.Mahoney 18 May 1982.(e) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of moneys due under the terms of thisOrder.(f) Post at its Norwood, Massachusetts plantcopies of the attached notice marked "Appen-dix."21Copies of the notice, on forms provided bythe Regional Director for Region 1, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(g) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the allegations thatBarry Carr committed unfair labor practices aredismissed in their entirety.21 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.131 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT form, dominate, or interfere withthe administration of the Jet Spray Employees' As-sociation and the Jet Spray Employees' Committeeor any other labor organization of our employees,nor will we contribute support to the Associationand the Committee or to any other organization ofour employees.WE WILL NOT recognize or in any other mannerdeal with the Association and the Committee, orany reorganization or successor thereof, for thepurpose of dealing with us concerning grievances,labor disputes, wages, rates of pay, hours of em-ployment, or other conditions of employment.WE WILL NOT assist or contribute support to JetSpray Employees' Association by recognizing orcontracting with that labor organization as the bar-gaining representative of our employees.WE WILL NOT give effect to our 1 January 1983contract with Jet Spray Employees' Association, orto any renewal, extension, modification, or supple-ment thereof, but we are not authorized or re-quired to withdraw or eliminate any wage rates orother benefits, terms, and conditions of employ-ment that we have given to our employees underthat contract.WE WILL NOT solicit employee grievances,promise to remedy them, or remedy them for thepurpose of discouraging union activity.WE WILL NOT directly or indirectly poll employ-ees regarding their preference of collective-bargain-ing agents, nor will we coercively interrogate em-ployees regarding their union sympathies or activi-ties or those of other employees.WE WILL NOT withhold from the pay of any ofour employees union dues or other union fees orassessments that have been deducted on account ofany obligation of membership in Jet Spray Em-ployees' Association, nor will we pay to the Asso-ciation any dues, fees, or assessments that havebeen deducted from the pay of our employees.WE WILL NOT promulgate, implement, or en-force overly broad solicitation rules, nor will wethreaten employees with warnings or discharge forviolations of any such unlawful rules, and WE WILLwithdraw the rules announced by Leonard J.Jacobs in his letter of 5 May 1982 and by CharlesF. Mahoney to the Committee 18 May 1982.WE WILL NOT threaten employees with extendedlitigation or other reprisals if they select Interna-tional Union, United Automobile, Aerospace &Agricultural Implement Workers of America,UAW, or any other labor organization, as theircollective-bargaining representative.WE WILL NOT solicit employees to abandonlawful union activity or promise them benefits oncondition they do so.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL withdraw and withhold all recognitionfrom Jet Spray Employees' Association as the col-lective-bargaining representative of our employeesand WE WILL completely disestablish the Jet SprayEmployees' Association as such representative.WE WILL reimburse all our employees, formerand present, for dues and other moneys unlawfullyexacted from them under our contract with JetSpray Employees' Association.WE WILL withdraw and withhold all recognitionfrom Jet Spray Employees' Committee as the col-lective-bargaining representative of our employeesand WE WILL completely disestablish the Jet SprayEmployees' Committee as such representative.JET SPRAY CORPORATIONDECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge. Thisconsolidated proceeding was heard at Boston, Massachu-setts, in March, April, and July 1983 pursuant to chargestimely filed and complaints issued and amended. It is al-leged that Jet Spray Corporation (Respondent or JetSpray) violated Section 8(a)(1) of the Act by in numer-ous ways interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed themin Section 7 of the National Labor Relations Act. It isfurther alleged that Respondent violated Section 8(a)(2)and (1) of the Act by unlawfully dominating and/orinterfering with the formation and/or administration ofthe Jet Spray Employees' Committee and the Jet SprayEmployees' Association' (herein sometimes called theCommittee and the Association).2Respondent denies thecommission of unfair labor practices.On the entire record,3and after careful considerationof the comparative demeanor of the witnesses as theyI The names of the Committee and Association appear as amended athearing.2 Allegations of violations of Sec. 8(a)(3) and (5) of the Act wereeither settled or withdrawn during the course of the trial of this case.The General Counsel also withdrew a paragraph of the complaint relat-ing to the conduct of Frank Serra.a After settlement of various aspects of this case, the General Counselwithdrew numerous exhibits. They have been removed from the officialexhibit file.132 JET SPRAY CORP.testified before me and the able posttrial briefs filed bythe parties, I make the followingFINDINGS AND CONCLUSIONSI. JURISDICTIONRespondent is a Massachusetts corporation engaged inthe manufacture, sale, and distribution of beverage equip-ment at its Norwood, Massachusetts plant where it annu-ally purchases in excess of $50,000 worth of products di-rectly from outside the Commonwealth of Massachusetts.Respondent is engaged in commerce within the meaningof the Act.II1. SUPERVISORS AND AGENTSThe pleadings and on the record agreements of theparties at trial establish that the following named individ-uals at all times material to this proceeding, except in thecase of Alfred Pace as noted, occupied the positions setforth after their names and were supervisors within themeaning of Section 2(11) of the Act and agents of Re-spondent: Leonard J. Jacobs-president; Carol McNa-mara-administrative assistant; Elaine Clement-directorof personnel; Dante Finelli-supervisor; Frank Serra-supervisor; John Doolan-supervisor; Ronald Baker-su-pervisor; Alfred Pace-vice president of manufacturinguntil 6/18/82 when terminated; and Roger Messier-su-pervisor.The complaint alleges and Respondent's answer deniesthat Charles F. Mahoney acted as Respondent's agent.Mahoney was retained by Respondent as its labor rela-tions attorney in April 1982 and thereafter acted as itsspokesman in meetings with the Committee and later theAssociation on matters concerning the employees' wages,hours, and working conditions, including the negotiationof a collective-bargaining agreement. Accordingly, I findthat Charles F. Mahoney was at all times material to theallegations before me an agent of Respondent within themeaning of Section 2(13) of the Act.The parties disagree on the agency status of BarryCarr. The General Counsel has brought forth in supportof the allegation that Carr is or was an agent of Re-spondent nothing more than evidence warranting suspi-cion. There is no convincing evidence to support theGeneral Counsel's contention, and I conclude and findthat it has not been shown that Carr ever was such anagent during the occurrences before me. All that therecord reveals is that Carr was an aggressive leader ofthe employees supporting the Committee and the Asso-ciation. That his interests in that capacity may haveplaced him in opposition to the interests of the Uniondoes not establish that Respondent may fairly be held re-sponsible for his actions in expressing that opposition,nor do warnings by him that Respondent would ormight retaliate against UAW adherents, or the circum-stance that he may have successfully interceded onbehalf of employees receiving discipline. Inasmuch as theevidence does not show that he was or is an agent of Re-spondent or was held out by Respondent to be one, Iconclude that his conduct may not be attributed to Re-spondent and therefore may not be found violative ofSection 8(a)(1) of the Act. That being so, the complaintallegations that Respondent by Carr committed viola-tions of Section 8(a)(1) are to be dismissed.111. LABOR ORGANIZATIONThe complaint alleges, and Respondent admits, thatInternational Union, United Automobile, Aerospace &Agricultural Implement Workers of America, UAW (theUnion or UAW) and Jet Spray Employees Committee,a/k/a Jet Spray Employees' Association are each a labororganization within the meaning of Section 2(5) of theAct. The Association filed a motion to intervene, whichwas granted, and a statement of position wherein it as-serts it is a labor organization designated by Respond-ent's employees as their exclusive collective-bargainingrepresentative and is party to a collective-bargainingagreement with Respondent.Respondent's answer is binding on it, but, although allparties agree the Association is a labor organization, theAssociation does not admit the Committee was or is alabor organization. I find it was because it existed for thepurpose of dealing with an employer concerning griev-ances and working conditions. NLRB v. Cabot CarbonCo., 360 U.S. 203 (1959).IV. THE ALLEGED UNFAIR LABOR PRACTICESA. ChronologyRespondent moved its operations from Waltham, Mas-sachusetts, to a much larger facility in Norwood, Massa-chusetts, during the winter of 1981-1982. The movebegan about November and was completed in January orFebruary. After the move productivity and quality felloff, customer complaints increased, intramanagementcommunication and the relationships between manage-ment members and employees were poor, and employeemorale was low.On April 9, 1982,4 employee Leonard Murgo, afterdiscussing it with fellow employee Michael Regan, calledRichard Emberley, the executive vice president of UAWLocal 1596, and told him a union was needed at JetSpray. Emberley told him to select employees from eachof Respondent's departments to attend a meeting withthe Union. Emberley later set April 20 as the meetingdate.Between April 9 and 20, Murgo and Regan soliciteddifferent employees to attend the union meeting. All butBarry Carr agreed. Carr, a stockroom employee whowas approached on April 20, declined on the ground hehad prior arrangements to go with Respondent's person-nel manager Elaine Clement that evening to buy equip-ment for the company softball team. There is no evi-dence, nor do I conclude, that Carr told Clement of themeeting scheduled for that evening. The meeting ofApril 20 took place and at least 2 employees, Regan andMurgo, of the approximately 20 attending then signedUAW authorization cards.Respondent's president Leonard Jacobs called attorneyCharles Mahoney in mid-April and met with him onApril 21 or 22. The two discussed various problems at' All dates are 1982 unless otherwise indicated.133 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe plant, but Jacobs denies mentioning the UAW or anyunion to Mahoney. Mahoney first testified, consistentwith his pretrial affidavit given to a Board agent,5thatJacobs told him that he had heard rumors of employeeunion activity. Mahoney's testimony, after he testifiedJacobs had told him of rumors of union activity, thatJacobs actually said he had heard rumors employeeswould turn to a union if the problems were not solvedfurther discredits Jacobs' testimony and reveals thatJacobs was concerned that a failure to remedy existingproblems would result in union representation of the em-ployees.On April 23, the following letter from Jacobs was dis-tributed to employees in their pay envelopes:Dear Member of the Jet Spray Family,We have just come through a hard winter. To-gether we have been making the very difficult tran-sition from Waltham to Norwood. It has not beenan easy time for any of us.Now that we have begun to settle in, I think wemust begin to talk together about the changes thathave occurred and, most importantly, how the JetSpray family is going to work together in our newsetting. I am especially eager to do this now be-cause I am aware that our move has caused prob-lems for all of us.It seems to me that the best way to do this is bygiving ourselves more opportunity to talk togetherabout what the move has meant and how we canwork together to resolve the problems it hascaused. In order to do this, I have asked Al Pace,Elaine Clement and Frank Serra to arrange a meet-ing ...which will probably be the first of several...with a number of you from various areaswithin the company. The purpose of such a meetingwill be for us to share ideas about this transition wehave gone through, the problems it has caused, theways in which we might solve those problems. I ameager to hear what your ideas are, what the prob-lems are from your point of view, because I think ifwe can focus on these together and discuss themwithin the family, we can resolve them.Our success in this will depend very much onyou. So I want to urge those of you who do partici-pate in such a meeting to do so in the way that Iwill: We should be open and frank with one anotherand should not worry about creating hard feelingsbecause only if we are willing to work honestly to-gether will we be able to keep this family unitedand work effectively together the way we want to.I look forward to our tackling this job together.s Mahoney claims that the affidavit, which was given under oath andsigned by him, contains distortions of what he told the Board agent andthat he so told the Board agent. Noting that Mahoney made some correc-tions in the statement and initialed them, and considering the fact that heis an experienced attorney not likely to carelessly affix his signature to asworn statement which he has not carefully reviewed or knows not to betrue, I am persuaded the affidavit is an accurate reflection of what hetold the Board agent preparing the document.On the same day, the supervisory staff was providedwith the following written instructions prepared byElaine Clement:1. Employees in each department will select 2representatives to attend an Employee/ManagementMeeting as mentioned in Mr. Jacobs' memo oftoday.6Time will be provided later today between3:00 and 4:00 p.m. for you to select these represent-atives and discuss problems to be brought up at themeeting. At the conclusion of the meeting pleasenotify supervisors of your choice of representatives.2. The function of the representative is to conveyany and all problems and concerns of their own andtheir fellow workers to the management representa-tives. The representative should stimulate frank dis-cussions from among their group.3. These representatives should then attend ameeting to be help [sic] on Tuesday, April 28th at2:45 p.m. in the cafeteria. Everyone present at thatmeeting should be prepared to stay as long as isnecessary to conclude the meeting.Attached to these instructions was a list of the depart-ments and the number (1 or 2) of employee representa-tives to be selected from each, to a total of 20. Pursuantto these instructions the various departmental supervisorsprovided their employees with a place to meet and con-duct an election of representatives, and then left the area.No supervisors were present during the actual selectionof representatives.Respondent scheduled a meeting with the employeerepresentatives on April 26. On that day the employeesmet on company time prior to the scheduled meetingwith management and decided not to meet with theCompany's representatives because they feared VicePresident Pace, whom they viewed as a vindictive man,might retaliate against them for expressing their con-cerns. They so advised Clement.Later the same day, employee representatives Carr andConnor were called to Jacobs' office. From the begin-ning of the employee meetings Barry Carr assumed themantle of spokesperson for the group. Contrary to theGeneral Counsel's contention, the evidence does notshow Carr was appointed by Respondent as spokesper-son. Carr is an aggressive individual who, as one em-ployee witness noted, appointed himself. Clement prob-ably suspected he was taking a leadership role from herobservations during brief visits to the employee meetingto ascertain whether they were ready to meet with man-agement, and from the fact that he advised her of the re-fusal to meet. Accordingly, I do not find it surprising hewas one of those called to the office. Jacobs was upsetbecause there had been no meeting with managementthat day, but arranged that he and Mahoney would meetwith the Committee on April 28.The employee representatives met with Jacobs, Ma-honey, company attorney Peters, and Carol McNamara,Respondent's administrative assistant, on April 28 duringworking time in the plant general conference room. In6 Clement explains this is a reference to Jacobs' letter of April 23.134 JET SPRAY CORP.addition to the testimony of all witnesses pertaining tothe content of this meeting, I have considered the con-tent of the minutes which were received in evidencewithout objection and which are clearly not a verbatimreport but rather in the nature of notes of mattersdeemed significant by McNamara who wrote them7inconstructing a fair synopsis of the relevant events thattook place during the meeting.Pamela Keebler (now Yukna), who had been keepingnotes for the employee group, voiced the list of concernscompiled by the employees. These included wage raisepolicies and wage differentials, medical insurance bene-fits, vacation policies, the length of lunch breaks, cafete-ria prices, the existing prohibition of taking coffee to thework station, various safety hazards, the first aid pro-gram, safety shoes, job security, need for a credit union,and productivity. Mahoney and Jacobs advised the em-ployee representatives that Respondent would look intothe expressed concerns and take steps to remedy them.Jacobs specifically said the safety shoe program formerlyin effect at Waltham would be reinstituted and the safetyproblems would be promptly addressed. Jacobs concedesthe safety problems were in fact remedied as soon as pos-sible.There is general agreement that Mahoney told the em-ployees that they had a right to organize, but after thatthe versions sharply differ. Michael Regan first testifiedthat Mahoney said the employees could either go to theUnion or deal with the Company but he was not goingto tolerate guerilla warfare, and if the employees wantedto go to the Union he would deal with that later withlong court battles. On cross-examination Regan agreedthat Mahoney said the Company could not deal withtwo groups representing the employees, employees couldchoose representation by a union or through the groupthen assembled or otherwise and were free to organize inany way they choose, but avers Mahoney also said therewas a consequence to pay. Leonard Murgo asserts thatMahoney said there was guerilla warfare going on withinthe Company and if it continued there would be longlegal battles, strikes, and great hardships for employees.8William Mullins, a witness with admitted faulty memoryin some respects, reports that Mahoney said he knewthere was talk of union meetings and he knew about theunions, and he would deal with any type of guerilla ac-tivity inside the Company. Mahoney testified that hemade the employees' right to form a union clear to themand told them the Company would not interfere withthat right. He denies any statements of detrimental con-sequences. He further denies using the word "conse-quence" or that there was any discussion of conse-quences resulting from union activity. He concedes hemight have used the term "guerilla warfare" on April 28.McNamara's minutes attribute to Mahoney the advicethat the right to organize is a freedom but there is a con-sequence. The minutes also contain the following note:I McNamara credibly testified her notes were interpretations but re-flect what she heard. The McNamara "minutes" bear the heading "Min-utes of Meeting held with Jet Spray Grievance Committee 4/28/82."8 Murgo further claims that Mahoney added that union activity in theCompany should stop immediately, but I do not credit this testimony.C. Mahoney-very impressed with what has takenplace today. You must understand that you haverights you can exercise but they cannot be crossed-section. There is a great concern coming from theemployees if you want to address the problems andsolve them we must do it together. But, we are notgoing to deal with this and then deal with some-thing else again. If you want to deal with it fine, butyou cannot deal with it and have gorrila [sic] war-fare going on.Regan was a more impressive witness than Murgo onthis incident, Mullins was forgetful, and Mahoney's be-lievability suffers from his unpersuasive attempt to brandhis pretrial statements as inaccurate recordings. On thewhole, I am persuaded that Regan's testimony is themost credible and that Mahoney's mention of guerillawarfare was a reference to potential conflict between theUnion and the Committee with both vying to representthe employees. Although I also find that Mahoney madereference to long litigation and consequences if theUnion were selected, I discount Murgo's claim thatstrikes and employee hardship were specifically men-tioned as embellishment. If these two ominous itemswere mentioned by Mahoney, I do not believe Reganwould have forgotten or failed to mention them duringhis testimony.On April 30, the UAW distributed more than 200 leaf-lets outside the plant advising, inter alia, that a unionmeeting would be held on May 3. This was observed bySupervisor Messier who spoke to the union agents. TheUAW again distributed leaflets at the same location onMay 3 and 6, each of which announced union meetingson the day of distribution.On April 30, Jacobs addressed a memorandum to allemployees setting forth the progress on completion ofthe first aid room which had been designed into the newbuilding specifications in 1981 before construction com-menced. Delay in the operation of this first aid facilitywas caused by the delayed delivery of necessary equip-ment. Respondent had decided long before the hiring ofMahoney or the beginnings of union activity to staff thisroom with a nurse and a physician. Two other memoran-da to employees were issued by Jacobs on the same date.One announced the company policy with respect to thepurchase of safety shoes. The other stated a new policypermitting employees to carry purchased beverageswhich were not completely consumed prior to startingtime or the conclusion of morning and afternoon breaksto their work areas.Another Jacobs' memorandum was directed to em-ployees on May 3 setting forth an amended leave of ab-sence without pay policy. Yet another such memoran-dum of May 3 reads as follows:As you know, at my request of approximately tendays ago, a committee of twenty of your represent-atives was convened in order to meet with me forthe purpose of representing all of you on matters ofconcern that require attention of me and my man-agement staff. That committee has met with me on135 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtwo occasions; Wednesday, the 28th and Friday the30th.9During the course of our first meeting the com-mittee presented a substantial but manageable list ofyour problems. Many of these, you will understand,can only be addressed as members of managementand the committee work together and define themost satisfactory policies and practices from yourand the company's point of view. Others among theproblems we have been able to address very quick-ly. For example, last week I, personally, toured theplant and identified a number of problems pertain-ing to safe operations of the plant and some machin-ery. I have instructed that these matters be rectifiedas soon as is possible and, in some instances, that isimmediately.With respect to First Aid, I have informed themembers of the committee concerning the stepsbeing taken to establish and stock the First AidRoom which will offer services of an LPN and pe-riodically a physician. More details are in the at-tached policy memorandum concerning this.I also learned of discrepancies in company appli-cation of the safety shoe program and the inconsist-encies should not have occurred, in fact, is beingcorrected. It will operate in accordance with thepolicy attached.Regarding merit increases, I learned that duringour transition period some merit increases were notprocessed and discussed with some employees on atimely basis, even though the effective date of theincreases were retroactive. I was distressed by thisand have instructed members of management toinsure that all merit increases are processed by theemployees' anniversary date.By this process we have quickly addressed theseproblems previously listed. More important issueshave been discussed or are in process right now.Namely, regarding a credit union; we will have acredit union and it will be implemented within onemonth. Also, the company has had a discretionarysick pay policy to this point in time. We will aban-don this and we will develop a written formal sickleave policy. This policy will be issued to all em-ployees within 10 daysThe issue of the cafeteria pricing has been re-viewed and in accordance we have reduced theprices on many items to be effective tomorrowmorning. I would like to convey that our cafeteriais company subsidized. Since moving to Norwoodthe monthly cost of subsidy for Jet Spray has beenrunning approximately $8,000 per month.The subject of safety issues brought forth is pres-ently being addressed and remedial action will betaken as quickly as possible.Relative to the job bid program, I would like toclarify for the benefit of all that any eligible em-ployee may bid on any job opening at any time andthat job bid application will be processed.9 Carr and Jacobs refer to a meeting of Jacobs with the Committee onApril 30, but further details of the meeting were not developed.I will continue to keep in touch with youthrough contact with the employee committee aswell as from time to time with similar memoran-dum.On May 4, Supervisor John Doolan'0asked qualitycontrol inspectors Vautour and Aucoin if they had at-tended a UAW meeting the previous night, if there wasa large turnout, and what took place. They said "yes" tothe first two questions, and gave noncommittal answersto the third.Jacobs issued another memorandum to employees onMay 5 headed "Violation of Company Rules" and read-ing:It has come to my attention that several employ-ees are spending company time discussing mattersother than work, going into other departments anddisturbing people at their jobs, and so forth.Effective immediately, any employee in violationof the company rules will be given a verbal warn-ing, to be followed by a written warning if the in-fraction continues.There is no evidence of any preexisting rule coveringemployee conversations or visits to other departments.There were two meetings on May 5. The first includedall levels of management and supervision together withthe Committee. It was a failure because the participantswere apprehensive and communication between themwas conspicuously absent. Shortly thereafter Jacobs, Ma-honey, McNamara, and Attorney Peters met with theCommittee. Mahoney relates'tthat he addressed theCommittee as follows:I said "you realize you were formed to presentthe problems and you were elected for just thatpurpose and we have invited you now to take thenext step of participating in the solution of theseproblems if you wish to do so." I said "You werenot elected to participate in the solution of theproblems and we unstand [sic] this. The problemsyou and others have presented would require amajor investment in effort, time and money tosolve. We are prepared to make that commitment ifthe employees are willing to do so. However youwill have to go back to the Employees, and gettheir vote to authorize it." I said again "you don'tknow me very well but I want you to know if theEmployees of the Company want a union they havea right to do and we wont [sic] interfer [sic] but ifyou want to go forward the way we are suggestinggo get the vote if you wish to because we don'twant to spend time, money and effort if it is not1' Doolan erroneously appears as Dolan in the pleadings. He did nottestify.II Mahoney was acting in his capacity as Respondent's agent when headdressed the group, and his pretrial affidavit of June 16, 1982, was takenduring the period he continued as company spokesman in dealing withthe Committee. His affidavit recitation of what he said at this meeting istherefore an admission under Rule 801(d)2XD) of the Federal Rules ofEvidence. His testimony before me is more general than his affidavit butis not inconsistent with it.136 JET SPRAY CORP.supported by the Employees. I want you to knowwhat we are talking about is a process and that youshould understand right up front that we might endup in agreement or not in agreement in the prob-lems presented by you. One thing we are not goingto do to is engage in guerilla warfare. If the Em-poyees deceeded [sic] they wanted a union wewould deal with it in that context.I believe the foregoing statement is more probably a gen-eral description of what was said rather than a collectionof exact quotations, notwithstanding the presence of quo-tation marks in the affidavit. In any event, I find this ex-tract from Mahoney's affidavit to be an accurate reflec-tion of what he said at the May 5 meeting.After Mahoney's remarks the Committee recessed andthen returned with a request that its members be permit-ted to meet with the employees in their respective de-partment for the purpose of ascertaining their desires inthe light of Mahoney's comments. Permission was grant-ed.On May 6, Jacobs issued the following memorandumto all employees:The purpose of this memo is to keep you in-formed of the progress we are making in the proc-ess which has been initiated through meetings be-tween the Employees' Committee and Management.On May 3, 1982, I wrote to you concerning anumber of the specific problems and issues whichthe Employees' Committee has listed. I have sharedthat information with all the Managers. Yesterday Imet jointly with the Employees' Committee andManagers to continue our process of re-establishingopen communications and improved working condi-tions and productivity in the company.The Employees' Committee and I are agreed thatthe committee must have employee support in ourjoint efforts to improve communications, workingconditions and productivity so that the companycan remain strong and continue to grow. With thisin mind, I have agreed to the committee's sugges-tion that the two employee representatives fromeach department met today with their fellow em-ployees in the department so that they can reporton our work to date and can obtain the supportnecessary for us to continue to deal with the mat-ters together. I have arranged to have these meet-ings take place today for ten minutes at the end ofyour afternoon coffee break.Management and the Employees' Committeecannot be expected to invest the time, money andeffort needed to resolve the problems and issuesthat have been listed unless the committee hasbroad employee support. I have personally assuredthe members of the committee that I am preparedto work closely with them if I feel certain thatthere is a similar commitment from the employeesto do so. I hope, that in your meetings today youwill give the members of the committee your fullsupport so that we can continue working togetherto improve our communications with one another,the working conditions of everyone and the produc-tivity of the entire company.I look forward to having your support and tocontinuing my work with the Employees' Commit-tee.The same day, May 6, the Committee members polledthe employees in their departments to ascertain whetherthey wanted to continue dealing with Respondentthrough the Committee rather than the Union.Supervisor Doolan's statement to employee Vautouron May 6 that the vote was to choose between Jacobsand the UAW reflects the realities of the situation andunderscores that Respondent was aware and apprehen-sive of organizing efforts of the Union.The Committee suggested that the employees agree togive Respondent 30 days to correct the problems theyhad raised through the Committee. The vote was over-whelmingly in support of continued dealings betweenJacobs and the Committee. After the polling concluded,the Committee met with Jacobs. Barry Carr announcedthat the employees had voted in favor of giving Jacobs30 days within which to make good faith efforts toremedy the employee complaints previously voicedthrough the Committee, and that the employees wouldturn to a union if Respondent did not make such ef-forts. 12The Committee and Respondent continued to meet inMay and June and to discuss the employee complaints,and Respondent took steps to remedy these concerns asit had promised to do. The matters discussed and re-solved are clearly related to the working conditions ofRespondent's employees. Thus, we have Respondent pre-paring drafts of new or revised policies in response toCommittee complaints. On May 14, 18, 20, and 25, intra-management communications set forth various proposals,suggested solutions, and announced solutions designed tomeet those complaints. In summary, these communica-tions concerned policy drafts on absence policy, disabil-ity insurance, medical insurance, sick leave, personaldays off with pay, the implementation of a safety com-mittee, safety shoe procedure, need for additional rest-rooms, first aid equipment, the correction of noise prob-lems, and the installation of new equipment. Some ofthese items such as first aid equipment, restrooms, safetyitems including the securing of machinery, and the instal-lation of new machinery were either items in implemen-tation of the preexisting plans for the new building or thecorrection of problems arising as a result of the construc-tion which would most likely have been effected with orwithout a Committee or a union campaign. Others suchas the absence policy, insurance, sick leave, personalleave, and the safety shoe policy were in direct responseto employee complaints voiced through the Committee.In addition to its dealings with the Committee, theCompany caused job classifications and opinion surveys1' Carr's testimony to this effect is reinforced by McNamara's notesthat management was advised that, if it did nothing, employees wouldhave no other resource but to turn to "the union." The word "union" isnot capitalized in McNamara's notes as the General Counsel's brief indi-cates it is.137 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be made by the American Association of IndustrialManagement who had done such surveys for the Compa-ny at intervals over a period of many years. I find noth-ing unlawful in the actual conduct or content of thesesurveys. The changes in company policies and practicesafter these surveys cannot, however, be attributed solelyto a normal business-like reaction to routine surveys be-cause Jacobs announced to all employees via a memoran-dum of June 4 that the following new policies were to beeffective July 1, after an initial review of the survey re-sults, and meetings with supervisors, managers, and theemployee committee: credit union services, medical/firstaid room, absence from work, disability insurance, sickdays, personal days, safety shoe policy, and a Jet Spraysafety committee. The medical/first aid room and thesafety committee were apparently under contemplationprior to the rising of the Committee, but Jacobs clearlystates that all of these policies were effected after consul-tation with the Committee. A volume could be writtendetailing all the various details of investigation, consider-ation, and implementation of all these items, but for thepurposes of this decision it is sufficient to note that allwere discussed with the Committee before implementa-tion and all were implemented after company knowledgethere was union activity afoot.While all this was going on in May and June, therewere events which the General Counsel contends con-tained elements violative of Section 8(a)(1) of the Act.On May 10, employee Mullins received a warning fromSupervisor Dante Fenelli for leaving his machine toadvise another employee on the production line that ma-chinery he had worked on was missing certain screwswhen it reached Mullins' work station. Fenelli had a fewdays earlier told him that he was not to leave his ma-chine but should tell Fenelli about any such problemsand Fenelli would have it corrected. On the day in ques-tion, May 10, Mullins says he made unsuccessful effortsto contact Fenelli before leaving his machine to speak tothe errant employee. As he returned to his station, Fen-elli called him over and handed him a written warning.If, as Mullins says, Fenelli was available to give him awarning I have some difficulty in concluding he was notavailable prior thereto, but it seems probable, in view ofthe absence of such restrictions on employee movementin the past, that the instruction not to leave the machineand the subsequent warning were issued in implementa-tion of the rule announced by Jacobs in his May 5memorandum.On the same day, May 10, Doolan told Vautour thathe had been told to instruct Vautour not to speak topeople on the line. Vautour reported this to Jet SprayVice President Arzburger. Arzburger told Vautour thathe could speak to anyone on the production line as longas it was job related. Vautour credibly testified this wasthe first time his talking was so restricted.Later that day, Mullins complained to Barry Carr.Carr said he would talk to Jacobs. Later yet, Carr re-turned to Mullins stating that he had talked to Jacobsand not to worry about it. Carr left. Fenelli then came toMullins a short time later and tore up the warning. Fen-elli left. Carr returned and told him "We" had taken careof it. After this relation, Mullins added that Carr hadsaid that if Mullins turned in his union cards the warningwould be torn up. Mullins did not do so, and I thereforecannot conclude he was rewarded for doing so. All I cangather with any certainty from this episode is that Carracted on Mullins' behalf in securing the withdrawal ofthe warning. This is not surprising because it is clearCarr was the acknowledged spokesperson, even if self-appointed, of the Committee with whom Respondentwas dealing at the time, and Mullins directed his com-plaint to Carr. I certainly cannot find on this evidencethat Carr was acting as Respondent's agent.On May 14, Supervisor Roger Messier asked LeonardMurgo if he knew who was involved with the Union.Murgo said he could not answer that. Messier then askedif Michael Regan was involved and if he was involved.Murgo replied to both questions that he could notanswer that. When Messier asked who contacted theUnion, Murgo said he did. It requires no research or ci-tation of authority to conclude that Supervisor Messierhas engaged in systematic interrogation into the unionactivities of Murgo and others.At a meeting with the Committee on May 18, Ma-honey again assured employees that they had a right toorganize on behalf of a union, but added that there was acompany policy against solicitation in the plant. He con-tinued that solicitation in the plant at any time or oncompany property would not be tolerated and that viola-tors of the policy would be terminated. 13The Union had filed the charges in Case l-CA-19872on May 19, and in Case l-CA-19896 on May 25, and onJuly 9 a consolidated complaint issued alleging Respond-ent had violated Section 8(a)(2) and (1) of the Act.The Company's annual summer party took place on acruise boat on July 9. William Mullins was strolling onthe deck when he encountered Jacobs. Mullins took theopportunity to thank him for taking care of the writtenwarning he had received from Fenelli. Jacobs made noreply to this, but the two fell into conversation in thecourse of which Jacobs told Mullins that he knew Mul-lins was heavily involved in the UAW, and he wantedMullins to help save the Company. Jacobs continued thatthey would have a much better Company and they coulddo it without involving the Union. Mullins opined thatthe first thing Jacobs had to do to save the Companywas give a dollar raise to everyone. Mullins made a fewmore statements whose content was not adduced. Jacobsapparently said nothing further. All witnesses to thisconversation had been drinking, to what extent is un-clear, but Mullins seemed to have a clear recollection ofthe incident and I have credited his testimony which was's I do not credit Vautour's account that Mahoney threatened to takeaction against Committee members engaged in union activity. In myopinion, Vautour testified to what he thought Mahoney meant ratherthan what he said, and that his recollection of Mahoney's statementswere colored by statements by Carr, after Mahoney and Jacobs left, thatJacobs had led him to believe employees might be terminated for attend-ing a union meeting. I further find that Regan's testimony that Mahoneysaid, on June 17, that anyone signing or completing cards on companytime could be terminated is in error as to date and refers to Mahoney'sMay 18 statement. The evidence does not support a finding that such arule existed, that there was a valid business reason for the rule, or thatemployees were made aware of those times or places they could solicit.138 JET SPRAY CORP.delivered in a straightforward and believable manner.Moreover, he is substantially corroborated by Vautourwho overheard a portion of the conversation.On July 13, the Committee met, without Respondent'srepresentatives present, and discussed the fact it had beennamed in the complaint as a party in interest. There wassome feeling expressed that the Committee was unfairlycharacterized in the complaint. Barry Carr said hewanted to answer the complaint. After Carr spoke, Ma-honey entered the meeting, whether by request or on hisown initiative is not clear. Mahoney declined to give anyadvice other than that the Committee could contact theBoard's offices to secure information about the com-plaint. I credit Michael Regan, however, that Mahoneysaid the charges were not true and if he ended up incourt he would "tear 'em apart when they were on thestand." I think it unlikely the foregoing is an exact quote,but I am persuaded Mahoney did convey the idea hewould discredit opposing witnesses. Even if the quote isexact, I am not persuaded that an attorney's statement hewill fiercely attack the testimony of opposing witnessesis an unfair labor practice. After this meeting Carr draft-ed a response to the complaint and chaired another meet-ing of the Committee, without management present,where his draft was amended in accord with suggestionsfrom Committee members. This document was apparent-ly then forwarded to the Board. Its disposition thereafteris unknown to me.On August 6, Leonard Jacobs directed a letter to allemployees announcing that the UAW was seeking torepresent the employees and the Committee had demand-ed to be recognized and negotiated with as the employeerepresentative and because of this Respondent had decid-ed to poll the employees to determine whether either or-ganization had majority support. He advised that the pollwould be by secret balloting conducted by Deloitte, Has-kins & Sells, an independent accounting firm, that therewould be no reprisal for voting one way or another, andthat Respondent would abide by the results.The UAW requested recognition as the collective-bar-gaining representative of Respondent's production andmaintenance employees on August 10, and filed a repre-sentation petition with the Board on August 11. It ap-pears the petition was supported by 103 signed UAW or-ganization cards. Jacobs replied to the UAW request forrecognition by letter of August 11 referring the Union toRespondent's attorney. It is not established that Respond-ent received the petition on or before August 12.Respondent urges, as did Jacobs' August 6 letter, thatthe August 12 poll was conducted after the Committeehad requested recognition as exclusive collective-bargain-ing agent. I think not. Carr's vague recollection that hethinks a written demand was made on Respondent inJuly stands unsupported. No such document appeared attrial. The only written demand of record is that of theAssociation dated August 17, and I am persuaded this isthe demand referred to by Carr. Jacobs made no refer-ence to any such demand, and Mahoney merely testifiedthat he advised Jacobs that in the light of the issuance ofa complaint the Company should determine through in-dependent means whether the Committee had majoritystatus it claimed to have, or if the employee wanted theUAW to represent them, or if they wanted no represent-ative. The first complaint in this case issued July 9, 1982,alleging violations of Section 8(a)(2) and (1) of the Act. Iam persuaded that, as Mahoney plainly states, this com-plaint, not any recognition demands, caused Respondentto commission the August 12 poll.Deloitte, Haskins & Sells conducted a secret-ballotelection of all hourly employees in the company cafeteriaon August 12. A payroll register of August 11 was usedas a voting eligibility list. No representatives of Respond-ent were present and no party on the ballot had an elec-tion observer present. There is no evidence the electionitself was not fairly conducted or the secrecy of theballot was not preserved. The results were 124 votes forthe Committee, 66 for the UAW, 22 for no employee or-ganization, and I abstention. The results were reportedto Respondent, the Committee, and the Union by letterof August 12 from Deloitte, Haskins & Sells.Within a few days of this poll the Committee hired anattorney and, on August 19, elected temporary officers,and commenced drafting a constitution, bylaws, and re-lated documents for the purpose of becoming an inde-pendent labor organization denominated Jet Spray Em-ployees Association. The Association also registeredwith the United States Department of Labor as a labororganization. By letter of August 17, the Association re-quested recognition as exclusive collective-bargainingagent on the basis of the August 12 results. By letter ofAugust 19, Respondent, in reply to the UAW's August10 request, declined to recognize the UAW. Then, onAugust 24, Respondent extended recognition to the As-sociation as the exclusive collective-bargaining represent-ative of the employees who were eligible to vote in theAugust 12 poll, and requested the Association to arrangebargaining meetings with Charles Mahoney.Respondent and the Association commenced negotia-tions on November 23, and continued with bargainingsessions until a complete collective-bargaining agreementwas reached effective January 1, 1983, and encompassingthe wages, hours, and working conditions of the employ-ees affected. This contract has a union-security clause re-quiring Association membership in good standing as acondition of continued employment after a 30-day graceperiod in the case of current employees and 90 days inthe case of new employees. The contract also providesfor employer deduction of Association dues from em-ployee wages upon receipt of written authorization fromthe affected employees.B. ConclusionsJacobs testified that he had contacted another attorneyin early April about solving the various communicationsand other problems resulting from the plant move. Whyhe contacted an attorney rather than some other profes-sional versed in industrial relations is unexplained. Thisattorney referred him to Mahoney with whom Jacobsfirst spoke on April 15 or 16 and advised that he neededadvice on labor relations and productivity problems. Inote that the first employee/UAW contact took place onApril 9. The timing of this sequence of events raisessome suspicion that Jacobs knew or suspected union ac-139 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtivity, but it does not warrant a finding that Jacobs soknew or suspected as early as April 15 or 16. However,Mahoney's admission that Jacobs spoke to him on April21 or 22 about reports of employee union activity andthe possibility of union organization if Respondent didnot remedy existing problems shows that Jacobs not onlyknew or suspected such activity existed before that timebut was also seeking to fend off union organization bygenerating a more kindly feeling toward the Companyamong dissatisfied employees by addressing the sourcesof their discontent. To this end Jacobs wrote his April 23memo soliciting employees to voice their complaints andpromising to take steps to resolve them. Respondentargues that it was not required to ignore its problems be-cause a union may have commenced organizing. That isnot the point. The point is that the evidence indicatesRespondent promptly undertook its solicitation andpromises because it feared union organization and wantedto nip it in the bud. The move to Norwood from Wal-tham had been completed by January 1982. According toJacobs, he noticed in January, February, and March thatthings were not going as they should and therefore hecalled the attorney. There is no credible explanation ofhis failure to seek assistance before April, and on his firstmeeting with Mahoney he coupled a need to correct ex-isting problems with the presence of union activity. Therecord indicates there were indeed problems of commu-nication, productivity, and profitability after the move,but I am persuaded his communication to Mahoney onApril 21 or 22 warrants the conclusion that the promptattention to employee concerns commencing April 23was motivated by the reports of union activity.As a vehicle for accumulating employee grievances,Respondent on April 23 directed the election be heldthat very day of employee representatives in numbersand at a specific hour set by Respondent, and instructedsaid representatives to gather and convey all employee"problems and concerns" to management representativesat a meeting set for 2:45 p.m. on April 28. Written in-structions to this effect were distributed to departmentalsupervisors who then relayed the instructions to employ-ees. Employees took no hand in the preparation or issu-ance of these procedures, but were merely directed tofollow them. The instructions were prepared by ElaineClement, Jet Spray director of personnel, pursuant toJacobs' memo.14The Committee resulting from this in-struction was purely a creation of Respondent.All meetings with the Committee composed of theseelected representatives were held on company time andproperty at the pleasure of Respondent. The number andmethod of selection of its members were decreed by Re-spondent. The committee had no independent resourcesor existence of its own, and continued only because Re-spondent wished it to do so. Moreover, its only functionwas to bring employee grievances to the Companywhich might or might not remedy them as it pleased.The Committee had no recourse but to accept Respond-ent's decisions as final.'4 I do not credit Jacobs that he knew nothing of the instructions pre-pared by Clement.Respondent not only used the Committee as a meansof soliciting grievances and conveying promises ofremedy to employees, but also utilized it as a forum toadvise employees of their rights to organize and suggestthe Committee as a viable option to the Union. Mahon-ey's statements to the Committee on May 5 and Jacobs'memo of May 6 were clearly calculated to convey thatthe Respondent wanted to deal with the Committee notthe UAW and was willing to accord the Committee alarger role in the determination of working conditionsand the resolution of grievances generally if employeeswould forswear the Union and support the Committee.Faced with company threats of lengthy litigation if theyselected the Union, the blunt proposition expressed bySupervisor Doolan that they were choosing between theUAW and the Company which controlled their liveli-hood, and the promised and actual correction of some oftheir concerns, it was inevitable that the employeeswould react as they did in voting against the Union onMay 6.After the vote, the Respondent continued on its courseof soliciting, promising to remedy, and remedying em-ployee grievances through the use of the Committee asan intermediary between it and the employees.Looking at the picture as a whole, a pattern of em-ployer conduct designed to defeat union representationemerges. Jacobs told Mahoney of his apprehension ofunion activity. Thereafter, Respondent constructed theCommittee, which existed only at its pleasure and wasclearly dominated, supported, and controlled by Re-spondent, for the purpose of eliminating that activity. Byso doing, Respondent violated Section 8(a)(2) and (1) ofthe Act. Ace Mfg. Co., 235 NLRB 1023, 1029-1030(1978); Kux Mfg. Corp., 233 NLRB 317 (1977); Kunz-Kasch, Inc., 239 NLRB 1044 (1978).In furtherance of its efforts to discourage union activi-ty other than that devoted to the Committee, Respond-ent utilized the Committee as a conduit through which itsolicited employee grievances and promised to remedythem. Respondent did in fact take prompt steps toremedy such grievances and so advised the employees,taking care to let the employees know that benefits re-ceived had resulted from consultations with the Commit-tee. Some of the problems raised by employees, notablysafety concerns and the first aid facility, would havebeen remedied in any event, but here again Respondent'simplementation of such remedies was announced underthe guise of something negotiated with the Committee.The record requires a conclusion that Respondent's solic-itation of grievances, promises to remedy them, andactual remedies thereof throughout the existence of theCommittee were undertaken for the purpose of discour-aging employee activity in any labor organization otherthan the Committee and were repeated violations of Sec-tion 8(a)(1) of the Act. See, e.g., Kurz-Kasch, supra.The poll of May 6 was the result of Mahoney's sug-gestion that it would negotiate with the Committee if theemployees voted to authorize the Committee to so nego-tiate. Respondent was motivated, I conclude, by itsdesire to give the appearance of legitimacy to the Com-mittee whose existence it controlled and to placate em-140 JET SPRAY CORP.ployees threatening to turn to the UAW. The vote wasinitiated and arranged by Respondent, and held on com-pany time and property. Jacobs' May 6 memorandum toall employees clearly reflected Respondent's wish thatthe employees authorize the Committee to representthem. I agree with the General Counsel that this pollingof the employees violated Section 8(a)(1) of the Act be-cause it did not meet the standards set forth in StruksnesConstruction Co., 165 NLRB 1062, 1063 (1967), wherethe Board stated:Absent unusual circumstances, the polling of em-ployees by an employer will be violative of Section8(a)(1) of the Act unless the following safeguardsare observed: (1) the purpose of the poll is to deter-mine the truth of a union's claim of majority, (2)this purpose is communicated to the employees, (3)assurances against reprisal are given, (4) the em-ployees are polled by secret ballot, and (5) the em-ployer has not engaged in unfair labor practices orotherwise created a coercive atmosphere.There were no unusual circumstances and none of theenumerated safeguards were observed.The purpose of the August 12 poll was, I conclude,not to determine the truth either of a majority claim bythe Committee which had made none other than toreport the results of Respondent's unlawful poll of May6, or of a majority claim by the UAW who made its bar-gaining demand and claimed a majority by letter ofAugust 10, 4 days after Jacobs' August 6 letter announc-ing the poll. I am persuaded Respondent's true purposeof the poll, in the face of a complaint alleging violationsof Section 8(a)(2) of the Act, was to take the chance thatits grants of benefits and previously expressed preferencefor dealing with the Committee would persuade the em-ployees to vote for the Committee and thus provide Re-spondent with an argument that the Committee was abona fide independent labor organization.Whether or not my conclusion on motivation is cor-rect, the purpose of the poll was not the one required byStruksnes, supra, nor was the poll conducted in an unfairlabor practice free atmosphere. Accordingly, the pollviolated Section 8(a)(1) of the Act. Moreover, the resultsof the poll are entitled to no deference because the Com-mittee was formed, dominated, and assisted by Respond-ent, and this, combined with Respondent's other unfairlabor practices, removes any reasonable possibility thevote for the Committee was indicative of an uncoercedor unassisted majority.After Respondent became aware of UAW activity, itannounced new rules on solicitation where there previ-ously had been none. Jacobs' May 5 announcement of arule forbidding employees from discussing matters otherthan work on company time is separable from the injunc-tion not to disturb others at work and is ambiguous.T.R. W. Bearings Division, 257 NLRB 442 (1981). Theconcluding phrase "and so forth" is even more ambigu-ous. There is no evidence that this ambiguity was re-solved by an explanation to the employees of the timesthey might engage in union activity or what "and soforth" meant. Jacobs' announced rule was therefore un-lawfully broad and violated Section 8(a)(1) of the Act asdid the application of that rule to Vautour and Mullins.Moreover, the threat of warnings for infractions of theunlawful rule violated Section 8(a)(1) of the Act becauseit tended to restrain employees from engaging in lawfulunion activity.Mahoney's statement of May 18 that solicitation in theplant at any time or on company property would not betolerated and that violators of this policy would be ter-minated was unlawful on two counts. The rule itself wasunlawfully broad under both TR. W Bearings and itspredecessor Essex International, 211 NLRB 749 (1974),which TR. W. overruled, and its announcement violatedSection 8(a)(l) of the Act. The threat to terminate viola-tors of the unlawful rule plainly tended to restrain andcoerce employees in the exercise of their statutory rightsto engage in union and protected concerted activity, andviolated Section 8(a)(1) of the Act.Certain other statements by Respondent's agents vio-lated Section 8(a)(l) of the Act. On April 28, Mahoneythreatened employees with extended litigation if they se-lected a union other than the Committee to representthem. A statement of this nature can reasonably be ex-pected to deter employees from engaging in legitimateunion activities and therefore violates Section 8(a)(l).The same is true of Mahoney's ominous prediction ofconsequences which, though ambiguous, conveyed athreat of unspecified reprisals.John Doolan's questioning of his subordinates Vautourand Aucoin on May 4 with regard to their attendance ata UAW meeting, the size of the group attending, and thecontent of the meeting were probings into employees'union activities of a type which reasonably tend tocoerce employees in the exercise of their Section 7 rightsand are violative of Section 8(a)(1). See, e.g., HollandAmerican Wafer Co., 260 NLRB 267, 273 (1982). Similar-ly, Supervisor Roger Messier's questions posed to Leon-ard Murgo on May 14 were coercive interrogation intothe union sympathies and activities of Murgo and otherswhich violated Section 8(a)(1).On July 9, Jacobs' statement to Mullins that he knewMullins was heavily involved in the UAW created an un-lawful impression of surveillance of Mullins' union activi-ties. By so doing Jacobs violated Section 8(a)(1) of theAct. Clements Wire Mfg. Co., 257 NLRB 206, 212 (1981).Jacob's further statements to Mullins that he wantedMullins to help save the Company and it would be amuch better Company without the Union constitute a so-licitation of Mullins to abandon his union activity and animplied promise of benefit if such activity ceased. Boththe solicitation and the promise were patent efforts topersuade Mullins to abjure his union activities and sup-port Respondent, and solicitation and promise were eachindividual violations of Section 8(a)(l) of the Act.The questions posed with respect to the Associationare whether it is (1) a dominated labor organization, (2)an assisted labor organization, or (3) a bona fide inde-pendent labor organization free of either domination orassistance.The General Counsel and the Charging Union arguethat the Association is dominated by the Respondent. I141 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcannot agree. The Committee effectively ceased to existwhen its members hired an attorney, after the August 12vote, for the Association. The attorney requested recog-nition on the Association's behalf on August 17. This re-quest was premature because the Association did not for-mally exist until August 19. By the time Respondent ex-tended recognition to the Association it had elected offi-cers and begun its existence as a labor organization. Itsorganization had its genesis among Committee members,but it is an entirely different organization de jure and defacto rather than a disguised continuance of the Commit-tee. There is no evidence Respondent initiated, financed,or otherwise participated in the formation or subsequentoperations of the Association. After recognition the As-sociation and Respondent had numerous negotiating ses-sions culminating in a collective-bargaining agreement.On the record before me I find no evidence that the ne-gotiations were not bona fide collective bargaining be-tween the parties as equals, as opposed to the relation-ship of master-servant between the Committee and Re-spondent. The mere fact that the contracting parties mayhave agreed to adopt some existing policies previouslyworked out by Respondent and the Committee estab-lishes nothing, nor does the election of former Commit-tee leaders to office in the Association. Although I amreasonably certain, given Respondent's fear of an outsideunion, that Respondent did not oppose the formation ofthe Association there is simply no evidence preponderat-ing in favor of a conclusion that the Association is or hasbeen dominated by the Company.Turning to question (2), I find that Respondent violat-ed Section 8(a)(2) and (1) of the Act by recognizing theAssociation after a valid petition for an election had beenfiled with the Board by the UAW and the UAW had re-quested recognition. Bruckner Nursing Home, 262 NLRB955 (1982). Moreover, the Association requested recogni-tion and was recognized on the basis of the unlawfulAugust 12 poll yielding a majority for the Committee.The Association did not exist at the time of the poll andthe authorization cards it later obtained from employeespostdated the request for recognition and were not thebasis on which Respondent recognized the Association.The Association argues that because the Respondentcommitted itself on August 6 to recognize the winner ofthe August 12 vote its later recognition of the Associa-tion was properly based on its prepetition commitment.The Association was not on the ballot, and neither theAssociation nor Respondent can change that simple fact.Moreover, the result of the August 12 vote is unreliablefor reasons noted above. Either the Association is thesame entity as the Committee under a different name, inwhich case it is a dominated labor organization, or it is anew entity which received assistance in the form of rec-ognition at a time the UAW petition was on file and onthe basis of a vote for an entirely different entity. Ineither case, Respondent violated Section 8(a)(2) and (1)by extending recognition. I find Respondent unlawfullyassisted a new entity rather than continued to deal withthe existing dominated group under a sham identity de-signed solely to hide the truth of its domination.CONCLUSIONS OF LAW1. Respondent Jet Spray Corporation is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. International Union, United Automobile, Aerospace& Agricultural Implement Workers of America, UAW,Jet Spray Employees' Committee, and Jet Spray Em-ployees Association have been at all times materialherein labor organizations within the meaning of Section2(5) of the Act.3. By dominating the Jet Spray Employees' Commit-tee, Respondent violated Section 8(a)(2) and (1) of theAct.4. By recognizing, bargaining with, and executing acollective-bargaining agreement containing a union-secu-rity clause with the Jet Spray Employees' Association ata time that a valid petition for representation electionhad been filed with the Board by another labor organiza-tion, Respondent gave unlawful assistance to Jet SprayEmployees' Association in violation of Section 8(a)(2)and (1) of the Act.5. By soliciting, promising to remedy, and remedyingemployee grievances on numerous occasions in 1982 forthe purpose of discouraging lawful employee union ac-tivity, Respondent violated Section 8(a)(l) of the Act.6. By causing polls for the purpose of ascertaining itsemployees' union preference to be conducted on May 6and August 12, 1982, without lawful purpose or observ-ance of the required safeguards, Respondent violatedSection 8(a)(l) of the Act.7. By promulgating, implementing, and enforcingoverly broad rules on solicitation by employees, Re-spondent violated Section 8(a)(1) of the Act.8. By threatening employees with warnings and dis-charge for violations of its unlawful solicitation rules,Respondent violated Section 8(a)(1) of the Act.9. By threatening employees with extended litigationand other consequences if they select a union as theirrepresentative, Respondent violated Section 8(a)(1) of theAct.10. By coercively interrogating employees with re-spect to their union activities and sympathies and thoseof others, Respondent violated Section 8(a)(1) of theAct.11. By creating the impression that employee union ac-tivities were under surveillance, Respondent violatedSection 8(a)(1) of the Act.12. By soliciting an employee to abandon union activi-ty, Respondent violated Section 8(a)(1) of the Act.13. By promising benefits to employees conditional onthe cessation of employee union activity, Respondentviolated Section 8(a)(1) of the Act.14. The unfair labor practices found above have affect-ed and are affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYIn addition to the usual cease and desist and noticeposting requirements my recommended Order will re-quire Respondent to withdraw and withhold recognitionof the Association as the collective-bargaining represent-142 JET SPRAY CORP.ative of its employees and to cease giving effect to thecollective-bargaining agreement with it effective January1, 1983, or to any renewal, modification, or extensionthereof, until such time as the Association shall havebeen certified by the Board as the exclusive representa-tive of the employees in question. However, nothing inthis Order shall authorize or require the withdrawal orelimination of any wage increase or other benefits, terms,and conditions of employment which may have been es-tablished pursuant to the performance of that agreement.I shall further order Respondent to reimburse all presentand former employees for all initiation fees, dues, andother moneys which may have been exacted from themby, or in behalf of, the Association pursuant to theunion-security and dues-checkoff provisions of the afore-mentioned collective-bargaining contract, together withinterest thereon. Vernitron Electrical Components, 221NLRB 464 (1975), enfd. 548 F.2d 24 (Ist Cir. 1977).Although the Committee no longer exists, I believe itprudent in this case to ensure no resurrection of theCommittee in that or any other guise by issuing the cus-tomary disestablishment order. I shall do so.[Recommended Order omitted from publication.]143